DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the requirement for restriction in the reply filed on 9/6/2022 is acknowledged.
Applicant’s election of Group I in the reply filed on 9/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a first substrate having a first non-planar shape, wherein the first substrate comprises a first shape memory material, a second substrate having a second non-planar shape, wherein the second substrate comprises a second shape memory material, and at least one optoelectronic component, arranged between the first substrate and the second substrate, wherein the first substrate is arranged in a coplanar or substantially coplanar manner with respect to the second substrate.” The underlined portions render the claim indefinite. In geometry, a set of points in space are coplanar if there exists a geometric plane that contains all points.  It is unclear how a first non-planar substrate and a second non-planar substrate can be co-planar when neither is planar in the first place. It is unclear if the claim is aiming to require that the first and second substrate are non-planar and are concentric arcs in non-Euclidean geometry or if the claim is requiring that the first and second substrate are capable of being non-planar yet are flattened and are parallel in the laminate stack or if the claim requires that the first and second substrate are capable of being non-planar yet are flattened and placed side by side such that they are co-planar.  Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image1.png
    783
    1302
    media_image1.png
    Greyscale

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “wherein the first substrate is arranged in a coplanar or substantially coplanar manner with respect to the second substrate.” The underlined portion renders the claim indefinite. The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe what is required of the substrates in order to be considered “substantially coplanar”. The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. In geometry, a set of points in space are coplanar if there exists a geometric plane that contains all points.  For a set of points to be substantially coplanar there would exist some deviation from this geometric requirement however Applicant has not defined the metes and bounds of this deviation and the disclosed invention does not show coplanar substrates at all let alone those having some deviation from coplanar. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Furthermore, there is no objective consensus in the art of the boundaries for substantially coplanar. 
US 9922832 B1 Han Col. 3 lines 53-60 (minor differences or unevenness, within processing tolerances)
“The term “substantially the same” and the term ““substantially coplanar” used herein are defined as “approximately the same” and “approximately coplanar”, respectively, and indicate that minor differences or unevenness caused unintentionally by manufacturing steps and within processing tolerance are encompassed within the scopes of “substantially the same” and the term ““substantially coplanar”.
US 2016/0372446 A1 Keser [0045] (surface heights within 5 microns or less)
“In some implementations, substantially co-planar surfaces are defined as surfaces that are within a height of about 5 microns (μm) or less, of each other.”
US 5001548 Iverson (minor discontinuities, less than 1 mm deviation in surfaces)
“Substantially co-planar is herein defined as meaning that there are only minor discontinuities between chip surfaces 58 and conduit surface 14, i.e., generally less than 0.2 mm and seldom greater than 1 mm”.
Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “wherein the second non- planar shape is identical or substantially identical to the first non-planar shape.” The underlined portion renders the claim indefinite. The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe what is required of the substrates in order to be considered “substantially identical” The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries, or the degree of curvature of the first substrate must be within some percentage of the degree of curvature of the second substrate. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

    PNG
    media_image2.png
    272
    600
    media_image2.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “a plurality of light emitting components which are accommodated in a common housing.” It is unclear if the plurality of light emitting components in a common housing is in addition to the at least one optoelectronic component or if the claim is further limiting that the at least one optoelectronic component comprises a plurality of light emitting components in a common housing. The use of the definite article suggests that “a plurality of light emitting components” is separate from the at least one optoelectronic component however the disclosure only supports wherein the plurality of light emitting components within a common housing is the at least one optoelectronic device. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0124062 A1 (Yamazaki).

Re claim 16, Yamazaki teaches an optoelectronic device, comprising: 
a first substrate (support 111) having a first non-planar shape (Fig. 1A), wherein the first substrate comprises a first shape memory material ([0041]), 
a second substrate (transfer object 112) having a second non-planar shape (Fig. 1A), wherein the second substrate comprises a second shape memory material ([0048]), and 
at least one optoelectronic component (peeled layer 121 [0043]) arranged between the first substrate and the second substrate (Fig. 1E), wherein the first non-planar shape and the second non-planar shape have a similar curvature with respect to one another.

Re claim 17, Yamazaki teaches wherein the at least one optoelectronic component is laminated to the first substrate and/or the second substrate (Fig. 1C-1E).

Re claim 18, Yamazaki teaches wherein the first non-planar shape and the second non-planar shape each comprise at least one bend (Figs. 1A-1E).

Re claim 19, Yamazaki teaches wherein a shape of the at least one optoelectronic component is provided by the similar curvatures of the first substrate and the second substrate (Fig. 1E).

Re claim 20, Yamazaki teaches, wherein the at least one optoelectronic component is formed in a neutral axis region of the optoelectronic device so that the at least one optoelectronic component is subject to reduced compression and/or extension (Fig. 1E).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812